United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41379
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MINERVA RUBIO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:05-CR-231-ALL
                      --------------------

Before GARWOOD, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Minerva Rubio pleaded guilty to one count of identity theft,

in violation of 18 U.S.C. § 1028(a)(7) and (b)(1)(D).        She argues

that the district court erroneously calculated her sentencing

guideline range by applying a two-level enhancement pursuant to

U.S.S.G. § 2B1.1(b)(9) for the use of sophisticated means.

Rubio’s offense included a repetitive scheme, access and use of

multiple credit and bank accounts, repetitive misrepresentations

in person and telephonically to obtain goods and services, the

concealment of criminal activity by accessing bank and credit

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41379
                                -2-

accounts and misdirecting mail, and the creation, copying, and

transmission of false identification.     Viewed in its entirety,

the scheme involved sophisticated means even if some of aspects

of Rubio’s offense were not sophisticated, and the district court

did not clearly err.   See United States v. Clements, 73 F.3d
1330, 1340 (5th Cir. 1996).

     AFFIRMED.